                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 David R Duncan,                       )            JUDGMENT IN CASE
                                       )
              Plaintiff,               )             1:20-cv-00148-WCM
                                       )
                   vs.                 )
                                       )
 Andrew M. Saul,                       )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on May 10, 2021.

                                               May 10, 2021
